Citation Nr: 1630977	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-24 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for residuals of a benign follicular adenoma and papillary thyroid carcinoma, including hypothyroidism, status post total thyroidectomy. 

2. Entitlement to an initial rating greater than 30 percent prior to August 4, 2015, and greater than 40 percent as of that date, for recurrent bacterial prostatitis, status post radical prostatectomy, artificial urinary sphincter, and inflatable penial prosthetic implant (prostatitis).  

3. Entitlement to an effective date of service connection for prostatitis earlier than April 2008, including based on clear and unmistakable error in February 1998, April 1998, and April 2002 rating decisions that denied the claim. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office's (RO's) in Seattle, Washington and Oakland, California, respectively. 

The Board has taken jurisdiction of the issue of whether clear and unmistakable error (CUE) was committed in the February 1998, April 1998, and April 2002 rating decisions that denied the claim for service connection for prostatitis.  This issue is part and parcel of the Veteran's appeal of the April 2008 effective date of service connection for this disability, and indeed has been the very basis of his appeal from the outset. 

The Veteran testified at a hearing before the undersigned in April 2016.  He also testified at a hearing before a Decision Review Officer (DRO) in September 2015.  Transcripts of both hearings are of record. 

The service connection claim for residuals of a benign follicular adenoma and papillary thyroid carcinoma, including hypothyroidism, status post total thyroidectomy, and an effective date of service connection for prostatitis earlier than April 2008, including on the basis of CUE in February 1998, April 1998, and April 2002 rating decisions, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to December 10, 2008, the Veteran's prostatitis was manifested by recurrent urinary tract infections requiring continuous intensive management, including surgical resection of the prostate in July 2008, but not by urinary frequency with a daytime voiding interval of less than one hour or awaking to void five or more times per night, or by urine leakage or incontinence requiring absorbent materials that must be changed 2 to 4 times per day.

2. As of December 10, 2008, the Veteran's prostatitis was manifested by worsening urinary incontinence requiring absorbent materials that must be changed twice per day, as well as recurrent urinary tract infections requiring continuous intensive management, including antibiotics and resection of the prostate in June 2011.

3. On July 23, 2013, the Veteran underwent a total prostatectomy, and since then has had urinary incontinence requiring absorbent materials that must be changed more than four times per day and the use of a catheter or artificial urinary sphincter, as well as recurrent pain and infections.  

4. The July 23, 2013 prostatectomy resulted in severe postoperative residuals including pain, fatigue, and near total incontinence, requiring a convalescent period of six months from August 1, 2013. 

5. The Veteran stopped working on September 30, 2014 due to his prostatitis symptoms, and probative evidence shows that the Veteran has been unable to work since that date due to the severity of his prostatitis and post-surgical residuals. 

6. Since September 30, 2014, a total disability rating based on individual unemployability is assigned for the Veteran's prostatitis, and a 70 percent rating is in effect for service-connected posttraumatic stress disorder.


CONCLUSIONS OF LAW

1. The criteria for a rating greater than 30 percent for prostatitis are not satisfied prior to December 10, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

2. The criteria for a rating of 40 percent, but no higher, for prostatitis are satisfied as of December 10, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

3. The criteria for a rating of 60 percent for prostatitis are satisfied as of July 23, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

4. The criteria for a temporary total convalescent rating effective July 23, 2013 and continuing for a period of six months effective August 1, 2013 are satisfied.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2015). 

5. The criteria for entitlement to TDIU are satisfied effective September 30, 2014.  38 U.S.C.A. §§ 501, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).

6. Entitlement to SMC at the (s) rate is established as of September 30, 2014.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records have been obtained and added to the claims file, to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  VA examinations have also been performed adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015); See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence indicating that there has been a material change in the severity of the disability under review since last examined.  See 38 C.F.R. § 3.327(a).  Thus, further examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).



II. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

The rating schedule applicable to disabilities of the genitourinary system provides descriptions of various levels of disability with regard to renal or voiding dysfunctions, infections, or a combination of these.  38 C.F.R. § 4.115a.  Where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Id.  Diagnostic Code 7527 pertains to prostate gland injuries, infections, hypertrophy, and postoperative residuals, which are to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b. 

In an April 2008 statement, the Veteran wrote that he experienced severe episodes of prostatitis including fever, difficulty urinating, and weakness. 

VA treatment records dated in April 2008 reflect an assessment of recurrent urinary tract infections suspected to be prostatic in origin.  The Veteran reported severe dysuria and frequency, and it was noted he was taking antibiotics constantly.  A cystoscopy showed a regrowth of prostatic tissue after prostate resections in the past.  Another prostate resection was scheduled for July 2008.

On July 15, 2008, the Veteran underwent a radical TURP (transurethral resection of prostate) procedure at VA, with a history of two TURP procedures in the past, the last in August 2006.  The July 2008 operation report reflects that after the August 2006 procedure, the Veteran's prostatitis had been managed by daily antibiotic therapy.  Recent examination had revealed a regrowth of some of his prostatic adenoma, and thus he underwent the July 2008 TURP procedure to remove any possible prostate tissue that could harbor bacteria.  

In August 2008, the Veteran was hospitalized for two days at VA for an acute episode of chronic prostatitis with complaints of severe pain.  It was noted that the Veteran had repeated admissions and visits for recurrent bacterial prostatitis.  Following the July 2015 TURP procedure, the Veteran continued to complain of mild pain with urination.  The Veteran was instructed to stop taking antibiotics after symptoms and signs of infection had resolved by the end of July 2008.  However, after stopping the antibiotics five days earlier, the Veteran began feeling sick and had a high temperature with malaise and increasing pain, especially on urination.  On admission, a urinalysis was positive for bacteria.  

A December 10, 2008 VA treatment record reflects an onset of symptoms of fatigue, frequency, urgency, and worsening urge incontinence  

VA treatment records dating from 2009 to 2012 show frequent visits for recurrent bacterial prostatitis and chronic pelvic pain with dysuria, frequency, dribbling, and incontinence, which was managed with antibiotics.  

A July 2010 VA treatment record reflects that the Veteran continued to have recurrent bacterial urinary tract infections and was taking antibiotics.  A radical prostatectomy was considered "as a last resort for his recurrent infection."  The doctor advised the Veteran that the recurrent infection would likely resolve, but there was no guarantee that the chronic pelvic pain would resolve.  

A March 2011 VA treatment record reflects that the Veteran's symptoms were primarily perineal pain, dysuria, and fatigue.  

A May 2011 VA treatment record notes that the Veteran had nocturia twice per night, a daily frequency of every two to three hours, dysuria, dribbling, urgency, and urge incontinence, with two pads per day.  

In June 2011, the Veteran underwent another TURP procedure at VA.

A June 2012 VA treatment record reflects that the Veteran continued to have urinary tract infections due to chronic bacterial prostatitis, and that multiple prior TURPS and antibiotics yielded minimal results.  He continued to report dysuria, frequency and urgency, and incomplete emptying.  It was noted that a March 2012 urine analysis was positive for bacteria. 

A July 2012 VA treatment record notes that in the past two years the Veteran's episodes of prostatitis occurred six to seven times per year, with increased pain.  

A June 2012 VA examination report reflects that the Veteran complained of frequent burning pain on urination and urine leakage, and had to wear a pad constantly.  The examiner found that the Veteran had a voiding dysfunction that required absorbent material that must be changed less than two times per day.  The examiner also noted urinary frequency, with a daytime voiding interval between two and three hours and awakening at night to void three to four times.  The examiner also noted recurrent symptomatic urinary tract infections requiring long-term drug therapy and resulting in hospitalization one to two times per year.  With regard to the impact on occupational functioning, the examiner noted that the Veteran had to stay close to a bathroom due to frequent episodes of urination.  

A July 2013 Family and Medical Leave request form includes a statement from the Veteran's treating urologist at VA that he was to undergo surgery later that month (a total prostatectomy as shown in other records), and would be expected to be out of work for two months.  Thereafter, he would be able to return to light duty but would need frequent access to a bathroom. 

On July 23, 2013, the Veteran underwent a robotic assisted laparoscopic prostatectomy (RALP) at VA. 

In a July 2013 VA treatment record, the treating urologist noted that it was unlikely the Veteran would be completely dry following the prostatectomy.  

An August 2013 VA treatment record reflects that the Veteran reported urinary incontinence and weakness, and was using 8 to 10 pads per day.  

A September 2013 VA treatment record reflects that the Veteran reported fatigue and incontinence, and it was noted that these symptoms may be part of the post-surgery healing process.  The Veteran also appeared to have a urinary infection.  

An October 2013 VA treatment record again notes near total incontinence and a recent history of a positive urinalysis.  

A November 2013 VA treatment record reflects that the Veteran was temporarily out of work due to problems related to the total prostatectomy.   He had been wearing a condom catheter. 

A January 2014 VA treatment record again notes that since the July 2013 prostatectomy, the Veteran had worsening incontinence and was dependent on a condom catheter.  

An entry dated May 7, 2014 reflects that the Veteran returned to work fifty days earlier, but had missed six days since returning to work, which was very unusual for him.  It was noted that he continued to have recurrent urinary tract infections.  He reported testicular pain and fatigue. 

A July 2014 entry reflects that the Veteran reported fatigue, voiding difficulties, and missing a lot of work.  He had not responded to courses of antibiotics.  

VA treatment records dated in August 2014 and November 2014 reflect that the Veteran continued to be significantly bothered by near total urinary incontinence and was dependent on a condom catheter.  

In January 2015, an artificial urinary sphincter (AUS) was placed at VA for his incontinence.

A March 2015 VA treatment record reflects persistent but improved leakage since the AUS placement.  The Veteran used two to three pads a day as opposed to twelve pads or diapers per day prior to the procedure. 

An April 2015 VA treatment record reflects that since the AUS placement, the Veteran continued to experience recurrent infections.  

An August 2015 VA examination report reflects that the Veteran had stress urinary incontinence and urinary leakage.  He wore diapers and pads which he changed three to four times daily.  He also had chronic pain in the suprapubic area due to frequent urinary tract infections and bladder spasms.  The Veteran had a daytime voiding interval between one and two hours.  He also had obstructed voiding with hesitancy, slow stream, weak stream, and decreased force of stream.  With regard to the impact on the Veteran's ability to work, the examiner stated that the Veteran retired on September 2014 due to urinary complaints.  He was experiencing many urinary tract infections and missing many days of work.  He had also missed about seven months of work after the radical prostatectomy.  

In January 2016, the Veteran underwent placement of an inflatable penile prosthesis (IPP) at VA for his service-connected erectile dysfunction, which was caused by his prostatitis and repeated surgeries.  A temporary total rating was assigned by the RO effective January 6, 2016, the date of this surgery, and discontinued March 1, 2016, based on surgical or other treatment necessitating convalescence.  See 38 C.F.R. § 4.30.  

A February 2016 VA treatment record reflects that the Veteran reported feeling well.  He denied further pain.  He had occasional stress incontinence managed with the AUS.  He used three to four pads per day and 1 pad per night.  

A February 2016 VA examination report reflects that the Veteran had to change absorbent material more than four times per day and that his voiding dysfunction required use of an appliance, specifically the AUS and IPP.  After reviewing the file and examining the Veteran, the examiner concluded that due to severe, refractory and serious nature of the Veteran's prostatitis, he was unable to work in any capacity, and suggested that a temporary total rating be assigned based on convalescence following the January 2016 surgery.  The examiner explained that the Veteran had frequent medical visits and was in constant pain in the rectal and genital area.  His wife had to help him wash and dress due to the pain as he had trouble bending, sitting, and moving about.  The examiner also noted that the Veteran reported having to leave his job because he could not continue due to excessive medical leave time, urinary incontinence, and pain.  The examiner stated that the Veteran's clinical status should be considered in six months to assess his progress after the surgery.  The examiner also noted that the Veteran's diagnosis should be changed to recurrent bacterial prostatitis, status post radical prostatectomy, artificial urinary sphincter, and inflatable penial prosthetic implant.  

The Board finds that prior to December 10, 2008, the predominant area of dysfunction was recurrent urinary tract infections requiring continuous intensive management, including a TURP procedure, hospitalization for infection, and antibiotic therapy.  The maximum rating available for this area of dysfunction is 30 percent, which is already in effect since April 2008.  See 38 C.F.R. § 4.115a.  

However, the Veteran's prostatitis was also manifested by leakage and incontinence since the August 2006 TURP, as reflected in a January 2007 VA treatment record.  A January 2008 VA treatment record notes that the Veteran wore an incontinence pad.  On December 10, 2008, he reported worsening incontinence following the July 2008 TURP.  The May 2011 VA treatment record reflects that the Veteran wore two pads per day due to incontinence.  A 40 percent rating is assigned for urinary incontinence requiring absorbent materials which must be changed more than twice per day.  Id.  As a 40 percent rating is more favorable than the 30 percent rating assigned for urinary tract infections, and as urinary incontinence was as much a feature of the disability as the urinary infections, the Board finds that a 40 percent rating should be assigned as of December 10, 2008, resolving reasonable doubt and assuming that the incontinence at this time required at least two pads per day.  In this regard, the VA treatment records do not specify how many pads the Veteran had to use per day prior to May 2011, and the earliest VA examination in connection with this claim was performed in June 2012.  That examination report states that the Veteran did not need to change the absorbent pads more than once per day, without further discussion.  Nevertheless, the Board will not reduce the 40 percent rating on the basis of this one-time finding, especially as the VA treatment records otherwise show severe and generally worsening symptoms.  

The Board notes that the criteria for a 40 percent rating for urinary frequency were not satisfied, as the Veteran did not have a voiding interval of less than one hour during the day, and was not awakening to void five or more times per night.  See id.  Moreover, separate ratings for different areas of genitourinary dysfunction may not be assigned under 38 C.F.R. § 4115a. 

A 60 percent rating is warranted as of July 23, 2013, the date of the total prostatectomy.  Since the July 2013 prostatectomy, the predominant area of dysfunction has been urinary incontinence, which required the use of a pad that must be changed more than four times per day (sometimes as much as eight to twelve times per day), and also the use of a condom catheter and artificial urinary sphincter.  A 60 percent rating is assigned for urinary incontinence requiring the use of an appliance or absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115a.  In this regard, for purposes of application of the criteria for voiding dysfunction, an "appliance" includes all types of catheters as well as any other assistive device for urination.  VBA Manual M21-1, III.iv.4.I.3.m.  

Accordingly, the criteria for a 60 percent rating based on urinary incontinence have been satisfied since the July 2013 prostatectomy.  This is the maximum rating available for voiding dysfunction.  See 38 C.F.R. § 4.115a.  Although the records show that the Veteran's prostatitis also continued to be manifested by recurrent urinary infections and pain, as well as obstructed voiding and frequency, only one rating may be assigned based on the predominant area of dysfunction.  Id.  There is no evidence that the Veteran's prostatitis has been manifested by renal dysfunction.  Accordingly, a 60 percent rating is the most appropriate evaluation as of July 23, 2013. 

The Veteran's prostatitis has not more nearly approximated the criteria for ratings greater than those assigned at any other point during the pendency of this claim, for the reasons explained above.  Thus, further staging is not warranted.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The evaluation of the Veteran's prostatitis does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's prostatitis with the schedular criteria shows that the rating criteria are adequate to describe the disability level and symptomatology, and therefore the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  Specifically, his prostatitis has been manifested by recurrent urinary tract infections, requiring hospitalization and other intensive management such as repeated resection of the prostate (TURP procedures) and antibiotic treatment, urinary leakage and incontinence requiring the use of an appliance and absorbent materials, urinary frequency, and obstructed voiding.  All of these manifestations are contemplated by DC 7527, which is designed to compensate for prostate gland injuries and infections, including postoperative residuals, as well as the criteria for evaluating voiding dysfunction under 38 C.F.R. § 4.115a.  Although treating physicians noted that the Veteran's prostatitis was unusual in that repeated TURP procedures did not resolve his recurrent infections, which have even persisted to some extent after the July 2013 total prostatectomy, it is not exceptional or unusual vis-à-vis the schedular criteria, which contemplate all the manifestations discussed above. 

The fact that specific symptoms such as pain, fever, or weakness, or specific examples of functional impairment are not described in the rating criteria applicable to the genitourinary system does not in itself show that they are inadequate to rate the Veteran's disability.  Instead, they are based on objective clinical data such as, for example, recurrent infections requiring hospitalization or intensive management, or urinary incontinence requiring absorbent material or the use of an appliance.  The objective data upon which the schedular evaluations are based thus serve as markers of disability at different levels of severity in terms of the ability to function under the ordinary conditions of daily life and employment.  In this regard, the schedular ratings are assumed to provide adequate compensation for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the Veteran's disability.  38 C.F.R. § 4.1.  Their basis is the ability to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Accordingly, although specific symptoms or functional limitations may not be described in the rating schedule, the applicable criteria must be assumed to contemplate all disabling effects from the Veteran's prostatitis as shown by the evidence of record discussed above, absent evidence to the contrary.  Indeed, as no symptoms or examples of functional impairment are described, it is clear that the presence of such cannot in itself be a basis for finding that the criteria are inadequate to describe the disability absent evidence that the symptoms or their severity are beyond their scope.  In this case, the evidence does not show that the symptoms or disabling manifestations of the Veteran's prostatitis are different, or more severe than, what is contemplated by the schedular criteria such as to render their application impractical.  Rather, they are consistent with the urinary infections requiring intensive management, postoperative residuals, and voiding dysfunctions the schedular criteria are designed to evaluate. 

In short, the schedular criteria are adequate to rate the Veteran's prostatitis symptoms and their severity.  Therefore, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Because the first step is not satisfied, the Board will not refer the evaluation of the Veteran's prostatitis for extraschedular consideration.  See id.

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  The Veteran has not stated, and the record does not otherwise indicate, that his other service-connected disabilities have affected his prostatitis such that application of the schedular criteria is impractical.  All disabling manifestations have been evaluated under the rating criteria, as discussed above, and the evidence does not show that the combined impact is more severe than the ratings assigned for prostatitis or the combined 80 percent and then 90 percent evaluation of the Veteran's service-connected disabilities under 38 C.F.R. § 4.25 (2015) since July 2004.  Accordingly, this issue has not been reasonably raised.    

In sum, a rating of 40 percent is granted as of December 10, 2008, and a rating of 60 percent is granted as of July 23, 2013, for the Veteran's prostatitis and postoperative residuals, resolving reasonable doubt.  The preponderance of the evidence weighs against assignment of ratings higher than 30 percent prior to December 10, 2008 and higher than 40 percent prior to July 23, 2013.  Accordingly, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A 60 percent rating is the maximum available for prostate conditions under DC 7527.  See 38 C.F.R. §§ 4.115a, 4.115b.  Thus, a higher rating is not available as a matter of law as of July 23, 2013. 




III. Temporary Total Convalescent Rating for July 2013 Prostatectomy 

The scope of the evaluation of the Veteran's prostatitis includes the issue of whether a temporary total convalescent rating is warranted for the July 2013 prostatectomy.  See 38 C.F.R. § 4.30.  Although this issue was not certified to the Board or specifically raised by the Veteran, VA must adjudicate as part of the claim entitlement to any additional benefits for complications of the claimed condition, including those identified by the rating criteria for that condition in 38 C.F.R. Part 4, VA Schedule for Rating Disabilities, as well as any ancillary benefits.  38 C.F.R. § 3.155(d)(2) (2015).  Entitlement to such benefits must be considered when raised by the record, whether or not the claimant asserts entitlement to them.  See id.  In this regard, VA must consider all lay and medical evidence of record in order to adjudicate entitlement to benefits for the claimed condition.  Id.

As discussed above, the Veteran underwent a total prostatectomy on July 23, 2013 for his service-connected prostatitis.  In the July 2013 Family and Medical Leave request form, the Veteran's treating urologist at VA stated that the Veteran would be expected to be out of work for two months following the July 2013 prostatectomy.  VA treatment records in the months immediately following the surgery show near total incontinence and other symptoms such as pain and fatigue.  A November 2013 VA treatment record reflects that the Veteran continued to be temporarily out of work due to problems related to the total prostatectomy.  At the September 2015 DRO hearing, the Veteran testified that he was out of work for many months following the July 2013 surgery.  A March 2016 employer statement confirms that the Veteran had been out of work for six months during the year immediately preceding his last date of employment in September 2014.  Thus, the record clearly raises the issue of entitlement to a temporary total convalescent rating based on this surgery.  

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The termination of total ratings under this section are not subject to the notice and other procedural requirements under 38 C.F.R. § 3.105(e)  (2015).  Id.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  Id.

The Board finds that a total convalescent rating of six months is warranted for the July 2013 prostatectomy.  The VA treatment records from August 2013 through January 2014 show near total incontinence, pain, fatigue, and recurrent infections following the July 2013 prostatectomy.  The Veteran's urologist expected him to be out of work at least two months following the July 2013 prostatectomy.  However, a November 2013 entry reflects that the Veteran was still out of work due to problems related to the total prostatectomy.  A May 7, 2014 entry reflects that the Veteran returned to work fifty days earlier, or around March 2014, but was calling in sick days, which was very unusual for him, and that he continued to have recurrent urinary tract infections.  A July 2014 VA treatment record also notes that he was missing a lot of work due to fatigue and voiding difficulties.  Prior to the July 2013 surgery, the Veteran had not missed so much work due to such symptoms.  A March 2016 employer statement also reflects that the Veteran had missed six months of work during the twelve month period preceding his last date of employment in September 2014, which confirms the fact that he had been out of work for many months following the July 2013 surgery. 

Accordingly, resolving reasonable doubt, a total convalescent rating is granted from July 23, 2013 and continuing for a six month period from August 1, 2013, for surgical convalescence and severe postoperative residuals including pain and near total incontinence as a result of the July 2013 prostatectomy.  See 38 C.F.R. § 4.30; see also 38 C.F.R. § 3.102.  

IV. TDIU

The evaluation of the Veteran's prostatitis also raises the issue of entitlement to TDIU based on this disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that TDIU is part and parcel of the evaluation of a disability when unemployability as a result of that disability is reasonably raised by the claimant or the record);38 C.F.R. §§ 3.340, 4.16 (2015).  In this regard, a March 2016 employer statement shows that the Veteran last worked on September 29, 2014.  The August 2015 VA examination report reflects that the Veteran retired from his work in September 2014 due to urinary complaints.  The February 2016 VA examiner concluded that due to the severe, refractory and serious nature of the Veteran's prostatitis, he was unable to work in any capacity, and noted that the Veteran reported having to leave his job because he could not continue due to excessive medical leave time, urinary incontinence, and constant pain.  Although a June 2016 rating decision awarded TDIU effective December 31, 2015, the date of the award was based on the Veteran's claim for TDIU.  An earlier effective date may be granted when TDIU is also considered within the scope of the evaluation of the Veteran's prostatitis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, granting TDIU based solely on prostatitis also renders the Veteran eligible for special monthly compensation at the housebound rate, as discussed below. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

The Board has rated the Veteran's prostatitis as 60 percent disabling since July 2013.  Thus, the criteria for schedular consideration of TDIU are satisfied as of September 30, 2014, the date the Veteran discontinued working due to his service-connected prostatitis and postoperative residuals.  See id.  The February 2016 VA examiner's opinion that the severity of the Veteran's prostatitis rendered him unable to work in any capacity, which is supported by the VA treatment records showing numerous visits for pain, recurrent infections, and near total urinary incontinence requiring a catheter and artificial urinary sphincter, constitutes probative evidence supporting unemployability due solely to prostatitis.  The examiner emphasized that the Veteran may be in a convalescent stage following the January 2016 IPP surgery.  However, the evidence discussed above shows that these severe manifestations have been present since at least the February 2013 total prostatectomy.  


Accordingly, resolving reasonable doubt in favor of the claim, TDIU is granted based solely on the Veteran's prostatitis since September 30, 2014, when the Veteran stopped working due to his prostatitis condition.  See 38 C.F.R. §§ 3.340, 4.16; see also 38 C.F.R. § 3.102. 


V. Special Monthly Compensation (SMC) Under 38 U.S.C. § 1114(s)
 
Entitlement to SMC under 38 U.S.C. § 1114(s) is established as of September 30, 2014 based on the grant of TDIU for prostatitis.  See 38 C.F.R. § 3.155(d)(2) (the scope of a claim includes entitlement to any ancillary benefits that arise as a result of the decision, including SMC under § 3.350); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available). 

As relevant to this case, SMC at the "s" rate is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see also Bradley v. Peake, 22 Vet. App. 280 (2009).  A TDIU is considered a total rating for purposes of entitlement to SMC at the (s) rate if based on a single disability.  Bradley v. Peake, 22 Vet. App. 280 (2009).  

Here, TDIU has been assigned based on unemployability due to prostatitis effective September 30, 2014.  Service connection is also in effect for other disabilities involving distinct anatomical segments or bodily systems, including posttraumatic stress disorder, which is independently rated as 70 percent disabling since July 2004. 


Accordingly, SMC at the (s) rate is granted effective September 30, 2014, the date the criteria are first satisfied.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 


ORDER

A rating greater than 30 percent for prostatitis prior to December 10, 2008 is denied. 

A 40 percent rating, but no higher, for prostatitis is granted effective December 10, 2008, subject to the laws and regulations governing payment of monetary benefits. 

A 60 percent rating for prostatitis is granted effective July 23, 2013, subject to the laws and regulations governing payment of monetary benefits. 

A temporary 100 percent rating based on surgery necessitating convalescence is granted effective July 23, 2013, to continue for a period of six months from August 1, 2013, subject to the laws and regulations governing payment of monetary benefits. 

A TDIU based on prostatitis is granted effective September 30, 2014, subject to the laws and regulations governing payment of monetary benefits. 

Special monthly compensation under 38 U.S.C. § 1114(s) is granted effective September 30, 2014, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

The remaining issues on appeal must be remanded for further development or other action by the AOJ.  

A VA medical opinion must be obtained addressing the likelihood that the Veteran's benign follicular adenoma and papillary thyroid carcinoma, for which he underwent a total thyroidectomy in March 2008 resulting in hypothyroidism, was caused by exposure to an herbicide agent such as that used in Agent Orange during service in Vietnam.  Such exposure is presumed based on his Vietnam service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  Although benign follicular adenoma and thyroid carcinoma are not included among the diseases for which a presumption of service connection has been established based on herbicide exposure under 38 C.F.R. § 3.309(e), service connection may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The criteria for obtaining a VA medical opinion on this issue are satisfied.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In a January 2010 letter, the Veteran's private treating physician, an oncologist, stated that the Veteran did not have any established risk factors for thyroid carcinoma, and that on reviewing literature on Agent Orange exposure, it was highly likely that his thyroid cancer was related to such exposure.  The opinion is not itself sufficient to decide the claim, as the physician did not explain why Agent Orange was found to be the cause of the Veteran's thyroid carcinoma.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning, and is not entitled to any weight if it contains only data and conclusions).  However, it satisfies the requirement that there be at least an indication that a current disability might be related to an in-service disease, injury, or event to trigger VA's duty to provide an examination or opinion.  See McLendon, 20 Vet. App. at 83.  As there is insufficient evidence to decide the claim, an opinion is warranted.  See id.; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

A statement of the case (SOC) must be issued regarding whether clear and unmistakable error (CUE) was committed in February 1998, April 1998, and April 2002 rating decisions with regard to the denial of service connection for prostatitis.  See 38 C.F.R. §§ 19.9(c), 19.26(d), 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue is part and parcel of the Veteran's appeal of the April 2008 effective date of service connection for this disability.  Indeed, from the outset, although the Veteran did not initially use the phrase "clear and unmistakable error," his appeal of the effective has consistently been predicated on the contention that error was committed in the denial of the original claim, as reflected in his September 2012 notice of disagreement (NOD) in response to the July 2012 rating decision.  His arguments have satisfied the pleading requirements for moving to revise or reverse the 1998 and 2002 rating decisions on the basis of CUE by clearly specifying the nature of the alleged error and the evidence and law which he contends should have resulted in a grant at the time of those rating decisions.  

Therefore, although the issue of whether CUE was committed in the denial of his claim in 1998 and 2002 was first adjudicated in a February 2016 rating decision, to which the Veteran has not yet responded, there is no need for him to separately initiate or perfect an appeal of this issue, which would only unnecessarily delay the appeal.  As the Veteran has always and consistently based his appeal on this very issue, and otherwise perfected his appeal of the effective date of service connection for prostatitis and provided testimony on the CUE issue at both the September 2015 DRO hearing and the April 2016 Board hearing, he should not be burdened by the RO's own delay in addressing it.  If the motion continues to be denied, the appeal should be certified to the Board after the Veteran has had an appropriate time for response without requiring him to submit another Form 9 or substantive appeal.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran written notice of his right to elect de novo review by a Decision Review Officer (DRO) of the February 2016 rating decision regarding the issue of CUE in the February 1998, April 1998, and April 2002 rating decisions, or to proceed with the traditional appeal process.  

2. After the Veteran has responded to the letter informing him of his right to de novo review by a DRO, or after the time period for response has elapsed, and if the motion continues to be denied, issue a statement of the case (SOC) addressing whether CUE was committed in the February 1998, April 1998, and April 2002 rating decisions regarding the denial of service connection for prostatitis.  Copies of the SOC must be sent to the Veteran and his representative.  After he has been provided an adequate opportunity for response, this issue should be certified to the Board without requiring the Veteran to submit another VA Form 9 or substantive appeal. 

3. Obtain a VA medical opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's papillary thyroid carcinoma or benign follicular adenoma is related to Agent Orange exposure. 

A complete explanation must be provided.  

4. Then, after completing any other development that might be indicated, readjudicate the claim for service connection for residuals of a benign follicular adenoma and papillary thyroid carcinoma, including hypothyroidism, status post total thyroidectomy.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


